USDC IN/ND case 3:21-cv-00284-DRL-MGG document 2 filed 05/04/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

    EMMANUEL A. WINTERS,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-284-DRL-MGG

    WARDEN,

               Defendant.

                                 OPINION AND ORDER

        Emmanuel A. Winters, a prisoner without a lawyer, filed a motion for a

preliminary injunction alleging that he has been prevented from practicing his Muslim

religion because he has been denied religion materials and a Kosher or halal diet in

violation of his First Amendment rights.1 ECF 1. However, Mr. Winters has not filed a

complaint. In the absence of a complaint, the case has not been commenced properly, and

it is impossible for the court to determine if a preliminary injunction is appropriate. “A

plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

that the balance of equities tips in his favor, and that an injunction is in the public

interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).

        To proceed, Mr. Winters must file a complaint and clearly state who he is suing

and why he is suing them. As the instructions on the court’s complaint form explain, Mr.



1Mr. Winters’s motion is titled “Memorandum of Law in Support of Plaintiff’s Motion for a
Preliminary Injunction.” ECF 1.
USDC IN/ND case 3:21-cv-00284-DRL-MGG document 2 filed 05/04/21 page 2 of 2


Winters needs to write a short and plain statement telling what each defendant did

wrong. He needs to explain when, where, why, and how each defendant violated his

rights. He needs to include every fact necessary to explain his case and describe his

injuries or damages. He needs to use each defendant’s name every time he refers to that

defendant.

       Additionally, Mr. Winters has neither paid the filing fee nor sought leave to

proceed in forma pauperis. Mr. Winters must resolve his filing fee status by either paying

the filing fee or filing a motion to proceed in forma pauperis along with a copy of his

inmate trust fund ledger for the past six months as required by 28 U.S.C. § 1915(a)(2).

       For these reasons, the court:

       (1) DENIES Emmanuel A. Winters’s motion for a preliminary injunction (ECF 1);

       (2) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

Pro Se 14 (INND Rev. 2/20) and a blank Prisoner In Forma Pauperis Motion, AO 240

(Rev. 7/10) (INND Rev. 8/16) and send them to Emmanuel A. Winters;

       (3) GRANTS Emmanuel A. Winters until May 31, 2021, to file a complaint and

resolve his filing fee status; and

       (4) CAUTIONS Emmanuel A. Winters that, if he does not respond by the deadline,

this case will be dismissed without further notice.

       SO ORDERED.

       May 4, 2021                              s/ Damon R. Leichty
                                                Judge, United States District Court




                                            2
